NO. 07-10-0046-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL C

                               FEBRUARY 17, 2010

                        ______________________________


                    ROBERT PATRICK WHITEAKER AND
              ROBERT WHITEAKER RANCHES, INC., APPELLANTS

                                        V.

                           DOUG LATHEM, APPELLEE

                      _________________________________

            FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

                  NO.4371-H; HONORABLE RON ENNS, JUDGE

                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

                             MEMORANDUM OPINION


      Pending before this Court is Appellants' Motion to Dismiss Appeal Without

Prejudice in which they represent that the issues presented in this appeal have been

rendered moot by this Court's Order on Petition for Writ of Mandamus and Judgment

rendered in cause number 07-10-00001-CV on February 4, 2010. Without passing on

the merits of the case, the motion to dismiss is granted and the appeal is dismissed
without prejudice.   Tex. R. App. P. 42.1(a)(1).    Having dismissed the appeal at

Appellants= request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.



                                              Patrick A. Pirtle
                                                  Justice




                                          2